On September 24, 2004, this court found Gregory T. Howard to be a vexatious litigator under S.Ct.Prae.R. 4.03(B). This court farther ordered that Howard was prohibited from continuing or instituting legal proceedings in the court without obtaining leave. On February 5, 2014, and February 11, 2014, Howard presented a motion for leave to file a notice of appeal and related documents and a motion to file reasons for granting a notice of appeal of right.
It is ordered by the court that the motions are denied.